IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


VIRGIL BARBER,                         : No. 145 EM 2014
                                       :
                     Petitioner        :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS                  :
PHILADELPHIA COUNTY,                   :
                                       :
                     Respondent        :


                                    ORDER


PER CURIAM
      AND NOW, this 19th day of November, 2014, the Application for Extraordinary

Relief is DENIED.